DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, Figs. 1-4, in the Reply filed on 5 April 2022 (“Reply) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the Reply.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 September 2020 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter identified below must be shown or the feature(s) canceled from the claim(s); no new matter should be entered:
Claim 6, the stop element;
Claims 8 and 9, the locking mechanism; and
Claim 13, the plurality of wires.

The drawings are further objected to because Fig. 7 illustrates a cross-sectional view, but no section line is shown in another drawing to show the location and direction of the view.  The examiner suggests adding such a section line to Fig. 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
	in [0005], line 3, a word is missing; and
	in [0028], line 4, the word order is wrong.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites a manipulative step of use of the device, not a manipulative step of assembling a device, as indicated by the preamble of Claim 10.  Thus, it is not clear if and how the step of Claim 14 further limits the subject matter of Claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above under sec. 112(b), because Claim 14 relates to a step of using, not assembling, a device, it does not further limit Claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2013/0030519, by Tran et al. (“Tran”).
	Tran describes a device as claimed by Applicant, as follows.
	1. A medical device handle for articulation of a catheter (Figs. 36-39), comprising: 
	a housing (308) having a cylindrical shape (see Fig. 36); 
	a control element (366) at least partly encompassed by the housing, the control element having a pair of cross-cut threads (334) cross-cut in opposing directions around a longitudinal axis of the medical device handle ([0133]); and 
	a pair of pull wire mounting elements (364a,b) each having a mounting thread  engaging with one of the cross-cut threads ([0133]), the control element is mechanically coupled to each of the pull wire mounting elements via the cross-cut threads and the mounting threads without any additional gear in between (elements 364a,b are directly mounted on shaft 366), a rotation of the control element around the longitudinal axis moves the pull wire mounting elements in opposite linear directions along the longitudinal axis ([0133]: “This causes the nuts 364 to translate in opposite directions along the threads of the shaft 334 upon its rotation”).
	2. (The medical device handle of claim 1,) wherein the housing has an elongate catheter (300, Fig. 32) extending therefrom.
	5. (The medical device handle of claim 2,) wherein the pull wire mounting elements are connectable to pull wires that allow for steering a tip of the elongate catheter (nuts 364a,b not only are “connectable” to pull wires; they actually are connected; [0135]).
	3. (The medical device handle of claim 1,) wherein the control element is a rotating shaft (366) with a pair of external threads formed as the cross-cut threads (threads 334 are crossed, see Fig. 39, to mate with oppositely threaded nuts 364a,b).
	6. (The medical device handle of claim 1,) further comprising a stop element that limits rotation of the control element (clutches 348, 350 limit rotation of the shaft opposite the direction permitted by the teeth 362).
	7. (The medical device handle of claim 1,) wherein the control element is rotatable up to 720 degrees about the longitudinal axis (Fig. 39 shows at least two full revolutions of the thread 334).
	8. (The medical device handle of claim 1,) further comprising a locking mechanism movable between a locked position and an unlocked position (slide 352, 354 locks the shaft, via clutches 348, 350, in a single configuration).
	9. (The medical device handle of claim 8,) wherein the locking mechanism selectively locks a position of the pull wire mounting elements (because the shaft is locked, the nuts are also locked; id.).
	10. (Original) A method of assembling a medical device handle for articulation of a catheter, comprising: 
	providing a control element (366) having a pair of cross-cut threads cross-cut in opposing directions around a longitudinal axis of the control element (334; Fig. 39); 
	providing a pair of pull wire mounting elements (nuts 364a,b) each having a mounting thread engaging with one of the cross-cut threads ([0133]); 
	providing a housing (308) having a cylindrical shape (see Fig. 36); 
	mounting the housing to at least partly encompass the pull wire mounting elements and the control element (Fig. 38 shows the nuts and shaft within the housing 308); and 
	mechanically coupling the control element to each of the pull wire mounting elements via the cross-cut threads and the mounting threads without any additional gear in between (id.).
	11. (The method of claim 10,) wherein the cross-cut threads are cross-cut into an external surface of the control element (threads 334 are located on the exterior of shaft 366).
	13. (The method of claim 10,) further comprising connecting the pull wire mounting element to a plurality of pull wires (nuts 364a,b are connected to pull-wires; [0135]).
	14. (The method of claim 10,) wherein rotating the control element around the longitudinal axis moves the pull wire mounting elements in opposite linear directions ([0133]: ” This causes the nuts 364 to translate in opposite directions along the threads of the shaft 334 upon its rotation.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All of the additional documents relate to steering handles for catheters which include cross-threaded internal shafts which cooperate with internally threaded elements to which pull-wires are attached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/02/2022